Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Preliminary Amendment filed April 29, 2019 is acknowledged.  Claims 1-6, 8-9, 12, 14, 16, 18-20, 23-25 and 27-29 are pending.
Action on merits of claims  follows.
	
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, 8-9, 12, 14, 16, 18-20 and 23-25 and 27, drawn to pixel arrangement.
Group II, claim 28, drawn to a mask for used in manufacturing process.
Group III, claim 29, drawn to method of making.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A) the mask(s) as claimed in Group II, can be used as etching masks for used in etching contact holes.

These three Groups represent diverse subject matters can be used without one another.  
Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
The pixel of Group I does not have any masks.
The masks of Group II can be used for other things.
The pixel of Group I can be made without evaporating method of Group III.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, as shown in FIG. 2. 
Species 2, as shown in FIG. 3. 
Species 3, as shown in FIG. 4. 
Species 4, as shown in FIG. 5. 
Species 5, as shown in FIG. 6. 
Species 6, as shown in FIG. 7. 
Species 7, as shown in FIG. 8. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANH D MAI/Primary Examiner, Art Unit 2829